Case 1:18-cv-05500-KAM-ST Document 67 Filed 05/07/21 Page 1 of 2 PageID #: 1319




                                              May 7, 2021

 By ECF

 Honorable Steven L. Tiscione
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

        Re:     Taylor v. City of New York, et al.
                No. 18-cv-5500 (KAM)(ST)

 Dear Judge Tiscione:

        I write on behalf of Plaintiff Rhian Taylor to respectfully request an unsealing order for
 records contained in three sealed criminal cases that this Court ordered to be produced during the
 discovery hearing held on April 26. Defendants consent to this request.

         On April 1, Plaintiff filed a motion to compel document discovery. On April 26, the
 Court granted Plaintiff’s motion in part, directing Defendants to review and produce certain
 records related to eyewitness Seprel Turner in two cases involving the prosecutions of alleged
 Snow Gang members—People v. Lucas et al. and People v. Barshawn Ford—as well as records
 related to Brady violations that occurred in another case prosecuted by Plaintiff’s trial
 prosecutor, People v. Nathaniel Newson et al.

         Defendants have indicated that the Lucas, Ford, and Newson cases are sealed pursuant to
 CPL 160.50. Mr. Lucas, as well as Mr. Newson and several of his co-defendants, brought civil
 lawsuits against the City of New York after their respective cases were dismissed, and as such,
 Corporation Counsel already possesses records related to the Lucas and Newson cases. However,
 Assistant Corporation Counsel Philip DePaul has informed undersigned counsel that the Queens
 County District Attorney’s Office will not permit him to access or review the Ford prosecution
 file absent a court order unsealing this information. Accordingly, Plaintiff asks that this Court
 grant his request for an unsealing order with respect to all three cases. Thank you for your
 Honor’s consideration.
Case 1:18-cv-05500-KAM-ST Document 67 Filed 05/07/21 Page 2 of 2 PageID #: 1320




 Hon. Steven L. Tiscione
 May 7, 2021
 Page 2

                                       Respectfully submitted,

                                              /s/

                                       Haran Tae
                                       Counsel for Plaintiff

 cc:    Philip DePaul, Esq. (by ECF)
        Counsel for Defendants
